DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 11/8/2021 have been entered.  In the amendment, the specification has been amended. 
The formal matters precluding allowance, set forth in the Notice of Practice under Ex parte Quayle in the action dated 9/10/2021, have been addressed. 

Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a method to generate a vertical seismic profile, the method comprising: acquiring a set of distributed acoustic sensing measurements from a set of overlapping measurement channels on an optical fiber, wherein each of the set of distributed acoustic sensing measurements are measured at a gauge length; generating a set of virtual seismic measurements corresponding with subdivisions in the set of overlapping measurement channels based on the set of distributed acoustic sensing measurements; and generating the vertical seismic profile based on the set of virtual seismic measurements. 
Independent claim 8 recites one or more non-transitory machine-readable media comprising program code to generate a vertical seismic profile, the program code to: acquire a set of distributed acoustic sensing measurements from a set of overlapping measurement channels on an optical fiber, wherein each of the set of distributed acoustic sensing measurements are measured at a gauge length; generate a set of virtual seismic measurements corresponding with subdivisions in the set of overlapping measurement channels based on the set of distributed acoustic sensing measurements; and generate the vertical seismic profile based on the set of virtual seismic measurements. 
Independent claim 15 recites a system to generate a vertical seismic profile, the system comprising: an optical fiber to be positioned in a well bore; a processor; and a machine-readable medium having program code executable by the processor to cause the processor to, acquire a set of distributed acoustic sensing measurements from a set of overlapping measurement channels on the optical fiber, wherein each of the set of distributed acoustic sensing measurements are measured at a gauge length, generate a set of virtual seismic measurements corresponding with subdivisions in the set of overlapping measurement channels based on the set of distributed acoustic sensing measurements, and generate the vertical seismic profile based on the set of virtual seismic measurements. 
The claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 8, and as recited in combination in independent claim 15 are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Willis et al. (US 9,702,244), teaches mitigation of gauge length effects in distributed optical sensing in a borehole environment through use of a deconvolution algorithm incorporating weights (Abstract; col. 12, line 56 to col. 14, line 44). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, as recited in combination in independent claim 8, and as recited in combination in independent claim 15. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Isam Alsomiri can be reached on 571-272-6970.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645